Citation Nr: 0735402	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision which 
denied, in pertinent part, entitlement to TDIU.  The January 
2004 decision also found the veteran incompetent to handle 
disbursement of funds, and his wife has been appointed his 
fiduciary.  38 C.F.R. § 20.301.

In March 2005, the veteran withdrew his request for a 
hearing. 


FINDINGS OF FACT

The veteran's service-connected PTSD is of such severity as 
to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are met.  38 C.F.R. §§ 
3.340, 4.16(a) and (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As discussed below, the Board has granted the veteran's 
claim.  As such, the Board finds that any error related to 
the VCAA on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & West Supp. 2007); 38 C.F.R. § 3.159 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

II. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran currently receives a 70 percent disability rating 
for PTSD, his sole service-connected disability.  Thus, he 
meets the minimum schedular requirements for a TDIU under 38 
C.F.R. § 4.16(a).  However, the evidence must still show that 
he is unable to pursue a substantially gainful occupation due 
to his service-connected disability.  The issue, therefore, 
is whether the veteran's service-connected disability alone 
prevents him from engaging in substantially gainful 
employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In the instant case, the medical evidence shows unequivocally 
that the veteran is unemployable.  However, the evidence is 
somewhat conflicting as to whether the veteran is 
unemployable because of his service-connected PTSD or because 
of his non-service-connected multiple sclerosis (MS).

Prior to the veteran's claim for TDIU, in August 2003, the 
veteran was afforded a VA PTSD examination.  In his report, 
the examiner noted that, while the veteran had PTSD, his 
problems related to his non-service-connected MS were more 
severe than those related to his service-connected PTSD.  
Furthermore, the examiner concluded that the veteran's PTSD 
caused only "low moderate difficulty with interacting 
effectively at work and low moderate work inefficiency," 
while his MS symptoms caused significant impairment.

In May 2004 and March 2005, the veteran submitted opinions 
from a private psychologist in support of his claim.  The May 
2004 opinion stated that it is clear that the veteran's lack 
of social interest and his poor ability to relate to others 
were caused by his PTSD.  Furthermore, it stated that the 
veteran's PTSD symptomatology, including distrust of others, 
anxiety, paranoia, and social isolation, made him 
unemployable.  The March 2005 opinion stated that the 
veteran's PTSD rendered his behavior grossly inappropriate, 
which would make it impossible for him to develop working 
relationships, and he would be disastrous in a work setting.  
Furthermore, the examiner opined that, because the veteran's 
PTSD caused severe social impairment, grossly inappropriate 
behavior, cognitive impairment, poor personal hygiene, 
paranoia, anxiety, and depression, "gainful employment in 
any setting [is not] even a remote possibility for him."

Given the detail of the private medical opinions and their 
consistency with other evidence of record, the Board finds 
that the evidence is at least in equipoise as to whether the 
veteran's service-connected PTSD alone renders him 
unemployable.  Resolving all reasonable doubt in the 
veteran's favor, the claim is granted.  See 38 C.F.R. 
§ 4.16(a).





ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


